Citation Nr: 0944697	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 through 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran has a current medical diagnoses of PTSD and 
bipolar disorder.

2.  The Veteran did not engage in combat with the enemy.

3.  The stressor of an in-service sexual assault reported by 
the Veteran has not been corroborated by the evidence in the 
record.

4.  The Veterran's bipolar disorder has not been shown to be 
etiologically related to an in-service injury, illness or 
disease.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The Veteran's bipolar disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for PTSD in a July 2005 notice letter.  In this 
letter, the Veteran was further notified that specific 
details regarding the Veteran's claimed in-service personal 
assault was required, including a completed PTSD 
questionnaire, reports from private and VA physicians, 
treatment records for any treatment rendered by the Vet 
Center, police reports, medical treatment records relating to 
treatment for the claimed assault or rape, and supporting 
statements from individuals with whom the Veteran may have 
discussed the incident.  In a March 2006 letter, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Following a reasonable period of 
time in which the Veteran was afforded an opportunity to 
respond, the Veteran's claim was adjudicated in a July 2006 
rating decision.

In this case, the Veteran's service personnel records and 
service treatment records, except for the Veteran's DD Form 
214, are unavailable.  Multiple requests were made in August 
2005, September 2005, and November 2005 to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri to 
retrieve any available service records belonging to the 
Veteran.  However, responses received from the NPRC in August 
2005, October 2005, and November 2005 reflect that the 
Veteran's service records could not be located.  Additional 
requests for the Veteran's service records were also made to 
the United States Army Reserve Personnel Center in November 
2005 with a follow-up request being made to the United States 
Army Human Resources Commander in March 2006.  A response 
received by the RO in March 2006 confirmed the Veteran's 
dates of active duty service, however, stated that her 
medical or personnel documents were not found.  Documentation 
in the claims file reflects that in addition to the July 2005 
letter discussed above, additional letters were sent to the 
Veteran in September 2005, January 2006, and April 2006, 
requesting she provide any service records in her possession.  
In May 2006, the Veteran responded in writing, advised that 
she was seeking the assistance of her Congresswoman in 
locating her service records, and requested additional time 
to submit her service records.  However, no service records 
were subsequently received from the Veteran.  Given the 
exhaustive efforts expended by the RO in locating the 
veteran's service treatment records, the Board is fully 
satisfied that all necessary efforts have been made to obtain 
service treatment records in this case.  38 C.F.R. 
§ 3.159(c). 

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records have been 
obtained.

The Board notes that the Veteran has not been provided a VA 
examination to assess the nature and etiology of her current 
acquired psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d), 
a VA medical examination is to be afforded where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, after 
taking into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, and as set forth more fully below, the 
evidence does not corroborate the occurrence of the Veteran's 
reported stressor of an in-service assault, nor is there 
competent medical evidence relating the veteran's bipolar 
disorder to her active duty service.  Under the 
circumstances, a VA examination to assess the nature and 
etiology of the Veteran's acquired psychiatric disorder is 
not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations Regarding Service 
Connection, Generally

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

III.  Service Connection for an Acquired Psychiatric 
Disorder,
to Include PTSD and Bipolar Disorder

As discussed in the previous section outlining VA's duties to 
notify and assist, the Veteran's service personnel records 
and service treatment records, except for her DD Form 214, 
are unavailable.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under that doctrine, the Board is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
38 U.S.C.A. § 5107(b).

The unavailability of the Veteran's service records, however, 
does not lower the legal standard for proving a claim for 
service connection, but rather, increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, no presumption is 
created, either in favor of the claimant or against VA, due 
to the absence of service records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

Notwithstanding the elements generally required to establish 
service connection, as set forth above, service connection 
for PTSD requires medical evidence showing a diagnosis of the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

In this case, the Veteran's VA treatment records reflect an 
ongoing diagnosis of PTSD beginning in July 2001 and a 
diagnosis of bipolar disorder in March 2004.  Insofar as the 
Veteran's diagnosed bipolar disorder, the evidence in the 
claims file does not reflect any competent medical opinions 
relating that disorder to an injury, illness or disease 
incurred during the Veteran's active duty service.  In 
furtherance of her claim for service connection for PTSD, the 
Veteran has identified, through medical histories provided to 
her treating physicians, a July 2005 personal statement, and 
her April 2007 hearing testimony before a Decision Review 
Officer (DRO), the stressor of an in-service sexual assault 
and rape.

In cases involving an allegation of personal assault/rape, 
applicable regulations recognize that personal assault is an 
extremely personal and sensitive issue and that many 
incidents are not officially reported, which creates a proof 
problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to 
be an absence of service records documenting the events the 
veteran has alleged.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).

Although the Veteran was advised of the alternative evidence 
that could be used to corroborate her reported in-service 
sexual assault, no such evidence was submitted by her.  VA 
treatment records relating to treatment from August 1995 
through June 2006 reflect varying and inconsistent reports by 
the Veteran of both service related and non-service related 
sexual assault that occurred before, during, and after 
service.

In July 2001, the Veteran was initially diagnosed with PTSD.  
At that time, she reported a history of physical and sexual 
abuse by her stepfather and a previous boyfriend, but did not 
reference the occurrence of an in-service sexual assault.

At a June 2003 VA psychiatric treatment and evaluation, the 
Veteran reported a history of an attempted sexual assault 
during service.  The Veteran did not elaborate or offer 
details regarding the reported in-service incident.

In October 2003, the Veteran reported that she was raped 
during service by a peer.  She stated that she did not report 
this incident at the time because she did not feel that 
people would believe her.  The Veteran also reported that she 
was raped on two other occasions following service in 1999 
and 2002.

In May 2005, the Veteran again reported a family history of 
sexual abuse, but at this time, suggested that her sister was 
the primary victim of this abuse.  She also reported an in-
service sexual assault by a fellow service officer which 
occurred after "driving into the woods."  Contrary to her 
statements made during her October 2003 psychiatric 
treatment, the Veteran stated that she was not actually raped 
and that she was able to exit the vehicle after fighting off 
her assailant.  Despite these contentions, the Veteran later 
asserted during the same interview that in her lifetime she 
had been raped on three occasions, including once at age 19, 
which if true would have been in 1985 during her active duty 
service.

The following month, in June 2005, on the same date that the 
Veteran's claim for service connection was filed, the Veteran 
met with a VA social worker and provided her most detailed 
account of her reported in-service sexual assault.  She 
stated that the incident took place at some point between May 
1985 through July 1985 while she was stationed at Ft. Hood, 
Texas.  She was not, however, able to recall a specific date 
of the occurrence.  She related that her assailant was a 
sergeant in her unit (13th Signal Unit), but was unable to 
recall her assailant's name.  According to the Veteran, she 
had accepted an offer by the sergeant to teach her to drive.  
On the date of the incident, the Veteran drove under the 
sergeant's instruction for approximately 15 to 20 minutes 
before the sergeant asked the Veteran to stop the car so that 
he could drive.  The Veteran did so, and after changing seats 
with the sergeant, was assaulted.  According to the Veteran 
she was able to escape by digging the heel of her foot into 
the sergeant's body, exited the vehicle, and ran into a 
nearby hut where she began screaming.  Receiving no response, 
the Veteran reportedly left the hut and began running.  The 
sergeant pulled up to the Veteran in the vehicle, apologized, 
and told the Veteran to get back into the car.  The Veteran 
related that she did not know where she was and that she was 
in the middle of nowhere, and so entered the vehicle.  The 
Veteran stated that upon re-entering the vehicle, she was 
immediately assaulted again and raped.  Following the 
incident, the Veteran was reportedly threatened, "you cannot 
tell anyone and if you do, I will have to hurt you."  
According to the Veteran she was driven back to her barracks 
by the Sergeant, where she showered.  She admitted that she 
did not seek medical treatment.  Although she stated that she 
did not report the incident to her superiors out of fear for 
her life, she stated that she did report the incident the 
following day to two other servicemen who she was able to 
name.  The Veteran further asserted that some time after the 
occurrence, while working at the 4th Main Support Battalion 
Office, she observed the sergeant entering the office for 
court martial proceedings.  Upon inquiry, she was reportedly 
advised that the sergeant had been accused of raping other 
women.  According to the Veteran, following her reported in-
service assault, she began to experience various psychiatric 
symptoms including anxiety, nervousness, depression, distrust 
of other sergeants, kept quiet and to herself, and felt 
alone.  She also related that she became numb with her 
feelings and was distrustful in her relationships with both 
men and women.  The Veteran acknowledged that she had 
previously been unable to speak with anyone about her in-
service assault and that she did not previously seek 
treatment.

The Board finds that the credibility of the Veteran's 
contentions regarding her reported in-service sexual assault 
and rape are severely undermined by the various 
inconsistencies in her statements, as outlined above.  
Whereas the Veteran reported only a history of non-service 
related familial and domestic sexual abuse when she was first 
diagnosed with PTSD in July 2001, she did not report an in-
service sexual assault until June 2003.  Even with regard to 
her reported history of non-service related sexual assault, 
the Veteran's statements are inconsistent, as she later 
amended her prior history in May 2005 to state that her 
sister was the primary victim of family sexual abuse.  With 
regard to her reported in-service sexual trauma, the 
Veteran's statements waiver, as in May 2005 she stated that 
she was assaulted but not physically raped, but on the date 
that her claim for service connection was filed, related that 
she was raped.  Although the Veteran provides her most 
detailed account of her reported in-service sexual assault at 
her June 2005 treatment, she is still unable to provide a 
date for the occurrence.  Although she reported that she 
accepted her assailant's offer to teach her to drive, she was 
also unable to provide her assailant's name.  The Veteran was 
able to provide the names of two service members to whom she 
reported the incident the following day, however, no lay 
statements have been provided from these service members to 
assist in corroborating the reported incident.  Although the 
Veteran reported the onset of various psychiatric symptoms 
following the reported in-service sexual assault including a 
desire to keep to herself and feelings of being alone, the 
Board notes that a her DRO hearing, the Veteran testified 
that she discharged from active duty service for using a 
forged ID card to buy alcohol and gain access to bars.  The 
Veteran's further testified, inconsistent with her reported 
symptoms in June 2005, that she was sociable at that time.  
Given the credibility issues regarding the Veteran's, the 
Board cannot find that the Veteran's lay statements and 
reported medical history documented in the post-service VA 
treatment records serve to corroborate the reported in-
service stressor of sexual assault and rape. 

Notwithstanding the above analysis, evidence of behavior 
changes in the Veteran following the claimed assault is also 
a type of relevant evidence that may be found in the 
alternative sources of information that may be used to 
corroborate an in-service personal assault.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id.

In this respect, the Board acknowledges that the Veteran's 
post-service treatment records reflect a longstanding history 
of cocaine and alcohol abuse, homelessness, and lengthy 
periods of unemployment.  As previously expressed, the 
Veteran reported at a July 2001 VA treatment, a history of 
familial and domestic sexual and physical abuse.  At an 
October 2003 treatment, that she had been raped in 1999 and 
2002 following service.  She also reported that she had begun 
drinking on a daily basis following her enlistment into 
service, and that she began using crack cocaine and marijuana 
shortly after her discharge from service.  She further stated 
that she was serving a three year probation sentence 
following her conviction for sale of narcotics, and that she 
was at that time facing a charge of attempting to possess 
cocaine.  She also related that she had previously been 
charged with larceny in 1997.

The Veteran's reported post-service history certainly 
reflects troubled post-service behavior.  However, in the 
absence of lay statements from fellow service members, 
family, friends, employers, co-workers, or other 
acquaintances describing the Veteran's behavior prior to 
service and prior to her claimed sexual assault, or other 
such evidence, the Board unfortunately cannot conclude that 
the Veteran's post-service behavior represents a change from 
her behavior prior to her alleged in-service sexual assault.

Under the circumstances, the Board finds that the evidence of 
record does not corroborate the occurrence of the Veteran's 
claimed stressor of an in-service sexual assault and rape.  
The Board also finds that the evidence of record establishes 
a diagnosis of bipolar disorder, but does not provide a 
competent medical opinion relating the Veteran's bipolar 
disorder to her active duty service.  As such, the Board 
finds that the preponderance of evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and bipolar 
disorder.

In reaching this decision, the Board again acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).











ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


